Title: Associates of the Jersey Company to Alexander Hamilton and Josiah Ogden Hoffman, [20 April 1804]
From: Associates of the Jersey Company
To: Hamilton, Alexander,Hoffman, Josiah Ogden


[April 20, 1804. “Probably it will be wholly out of our power to induce Mr. Van Vorst, from whom we purchased, to accept to any other property instead of a mortgage of the premises to secure his annuity, and he will certainly not allow it to be extinguished by accepting any equivalent. We are therefore obliged to provide the best security to purchasers which the case will admit, and we are inclined to believe the deed and covenants we offer will be sufficient.” Letter not found.]
